DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 1/19/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamoto Katsumi. (WO 2014/157650)
In regards to claims 3 – 6, Yamamoto teaches aluminum alloy and slide bearing containing the same, wherein the alloy comprises 1 to 20% of Sn, 0.5 to 12% of Si, 0.05 to 1.5% of Fe in the Aluminum alloy [title, abstract and 0009].  The alloy also comprises 0.5 or less of Cr, 3% or less of Cu, up to 8% of at least one of Zn, Mg or Ag, and a total content of Zr, Mn, etc. at 0.5% maximum which overlaps the claimed ranges [0012 – 0014].  The claims allow for the presence of impurities which includes elements/metals that are not recited in the consisting language of the claims such as Fe.  In applicant’s disclosure, Fe is taught as an impurity, and thus supports the idea that Fe in Yamamoto can provide the limitation of impurities such as unavoidable impurities of the claims [See 0017 of Applicant’s specification].

Response to Arguments
Applicant’s arguments have been considered but were not found to be persuasive.
Applicant argues that Yamamoto requires Fe which is not permitted by the consisting limitation of the claim.  The argument is not persuasive.
The consisting limitation allows for the presence of impurities which allows for the presence of elements not specifically recited such as Fe.  Applicant’s specification also supports the same notion that Fe is included in the impurities that can be present the alloy.
Applicant argues that the examples do not teach combinations of Ag and Cu.  The argument is not persuasive.
The scope of Yamamoto is to alloy composition having both Ag and Cu present.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771